DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 19, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svennebring et al. (US 2019/0036630) in view of Zou et al. (US 2020/0029292).
-		In reference to claim 1
Svennebring et al. teaches method of wireless communication performed by a device, comprising:
determining, for a user equipment (UE) operating in a mobility state, route information (e.g. determining a predicated path for a mobile device operating in motion; par. 0069-0070); and 
Svennebring et al. does not teach the device comprising a base station, selecting a set of beams based at least in part on the route information; and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams.
Zou et al. teaches a device comprising a base station (e.g. base station 110; par. 0064); selecting a set of beams based at least in part on the route information (par. 0073, 0084); and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams (par. 0073, 0084).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Svennebring et al. to comprise a base station, selecting a set of beams based at least in part on the route information; and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams as suggested by Zhou et al. because it would allow a base station to inform the UE of beams which may be utilized for communication along the predicated route.

-		In reference to claim 19
Svennebring et al. teaches a device for wireless communication, comprising: a memory (e.g. memory; par. 0084); and one or more processors (e.g. processor; par. 0084) operatively coupled to the memory, the memory and the one or more processors configured to: 
determine, for a user equipment (UE) operating in a mobility state, route information; (e.g. determining a predicated path for a mobile device operating in motion; par. 0069-0070); and 0097-192733205827
Svennebring et al. does not teach the device comprising a base station; and the one or more processors configured to: selecting a set of beams based at least in part on the route information, and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams.
Zou et al. teaches a device comprising a base station (e.g. base station 110; par. 0064); and one or more processors (e.g. processing unit 1050; Fig. 10B; par. 0146) configured to: selecting a set of beams based at least in part on the route information (par. 0073, 0084), and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams (par. 0073, 0084).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Svennebring et al. to comprise a base station and the one or more processors configured to: selecting a set of beams based at least in part on the route information, and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams by Zou et al. because it would allow a base station to inform the UE of beams which may be utilized for communication along the predicated route.

-		In reference to claim 3, 21
par. 0069-0070)

In reference to claim 6, 24
The combination of Svennebring et al. and Zou et al. teaches a system and method that covers substantially all limitations of the parent claim. Zou et al. further teaches transmitting information identifying a provisioned route beam list that includes information identifying a set of cells and one or more beams in each cell of the set of cells (par. 0073, 0084, Table 2)

-		In reference to claim 11
The combination of Svennebring et al. and Zou et al. teaches a system and method that covers substantially all limitations of the parent claim. Svennebring et al.  teach transmitting, for relay to the UE, the information identifying the set of beams to a serving BS of the UE. (e.g. a serving BS 125 relays the information from LQP service Hardware 130 to the mobile device; Fig. 1 par. 0036)

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svennebring et al. (US 2019/0036630) in view of Zou et al. (US 2020/0029292) in view of Sundstrom et al. (US 2015/0264583).
In reference to claim 2, 20
The combination of Svennebring et al. and Zou et al. teaches a system and method that covers substantially all limitations of the parent claim. Svennebring et al. further teaches determining the route information comprises: determining the route information based at least in part on information.
The combination of Svennebring et al. and Zou et al. does not teach obtaining a set of sensor measurements and the information comprising the set of sensor measurements.
Sundstrom et al. teaches obtaining a set of sensor measurements and information comprising the set of sensor measurements. (par. 0026-0028)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Svennebring et al. and Zou et al.to include obtaining a set of sensor measurements and information comprising the set of sensor measurements as suggested by Sundstrom et al. because it would allow a serving base station to obtain sensor measurements of the UE such as the position, rotation, and movement data of the UE in order to calculate the predicated path of the UE.

Allowable Subject Matter
Claims 12-18, 26-30 are allowed.

s 4-5, 7-10, 22-23, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466